Name: Commission Regulation (EEC) No 2954/80 of 14 November 1980 making the importation into Italy of woven fabrics of man-made fibres (continuous) (category 35), originating in Taiwan, subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 306/ 18 Official Journal of the European Communities 15 . 11 . 80 COMMISSION REGULATION (EEC) No 2954/80 of 14 November 1980 making the importation into Italy of woven fabrics of man-made fibres (continuous) (category 35), originating in Taiwan , subject to quantitative limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan ( 1 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2 ), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the estab ­ lishment of further quantitative limits ; Whereas imports into Italy of woven fabrics of synthetic fibres (continuous) (category 35), originating in Taiwan, have considerably exceeded the threshold indicated in that Article ; Whereas it is necessary therefore to establish quantita ­ tive limits for the period 1980 to 1982 on imports of products in category 35, originating in Taiwan, HAS ADOPTED THIS REGULATION : Article 1 During the years 1980 , 1981 and 1982, the importa ­ tion into Italy of woven fabrics of synthetic fibres (continuous), originating in Taiwan, shall be subject to the quantitative limits indicated in the Annex hereto . Article 2 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits , shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( i ) OJ No L 357, 31 . 12 . 1977, p. 51 . h) OJ No L 39, 9 . 2 . 1978 , p. 1 . 15 . 11 . 80 Official Journal of the European Communities No L 306 / ANNEX Quantitative limits from ! January to 3 ; DecemberCate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units 1 -' SO 1981 1982 35 51.04 A IV Italy Tonnes 600 624 ¾9Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip tailing within heading No 5101 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres 'and those containing elastomeric yarn 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 36 ; 42 ; 44 ; 46 ; 48